Citation Nr: 1647699	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  13-23 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis B virus.

2.  Entitlement to service connection for restless leg syndrome.

3.  Entitlement to service connection for left knee meniscal tear.

4.  Entitlement to service connection for right knee meniscal tear.

5.  Entitlement to service connection for disc disease with chronic low back pain.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for rotator cuff tear of the right shoulder.

8.  Entitlement to service connection for rotator cuff tear of the left shoulder.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from August 1968 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied service connection for hepatitis B, restless leg syndrome, left and right knee meniscal tear, disc disease with chronic low back pain, sleep apnea, and right and left shoulder rotator cuff tear.  

The issues of service connection for restless leg syndrome, left and right knee meniscal tear, disc disease with chronic low back pain, left and right rotator cuff tear, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's hepatitis B was not present in service or until many years thereafter and is not related to service or to an incident of service origin.


CONCLUSION OF LAW

Hepatitis B was not incurred during active military service and is not presumed to have been incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter sent in October 2009 prior to the initial rating decision.  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained his service treatment records, personnel records, and VA treatment records.  The Veteran submitted evidence and lay statements. 

In a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical examination is necessary when the record (1) contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of the disability; (2) contains evidence, which indicates that the disability or symptoms may be associated with the claimant's active duty; and (3) does not contain sufficient medical evidence for VA to make a decision.  See 38 U.S.C.A. § 5103A(d).  

The Veteran was not afforded a VA examination pertaining to the hepatitis B.  As discussed below, there is no evidence that hepatitis B was incurred in or aggravated by service.  Under these circumstances, the VCAA's duty to assist doctrine does not require that the veteran be afforded medical examination.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not required to provide the veteran with a medical examination absent a showing by veteran of a causal connection between the disability and service).  In this regard, there is no reasonable possibility that a VA examination would have aided in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384  (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements. 38 U.S.C.A. § 5103A  (West 2014). 

Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomology.  Continuity of symptomatology for certain chronic diseases may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Certain chronic diseases, including cirrhosis of the liver, shall be granted service connection although not otherwise established as incurred in or aggravated by service if manifested to a compensable degree within one year after service in a period of war or following peacetime service on or after January 1, 1947, provided the rebuttable presumption provisions of § 3.307 are also satisfied.  See 38 C.F.R. §§ 3.307, 3.309(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran contends that he contracted hepatitis B through sexual contact during his military service.  See July 2013 statement on his VA-Form 9.  He also noted on a September 2005 VA hepatology consult that he attributed his hepatitis B to a needle stick in the military years ago.  He noted that he was told he had hepatitis 20 years prior, of an unknown type.  

Review of the record does not show any probative evidence to support his claim.  On his September 2010 notice of disagreement he stated that he was treated on the ship at Subic Bay for hepatitis B.  However, the service treatment records are negative for any findings pertaining to hepatitis B.  The May 1970 discharge examination report notes normal laboratory findings.  

Post-service VA treatment records show a finding of chronic hepatitis B in 2005, as noted.  However, there is no probative evidence relating this diagnosis to military service.  A May 2005 VA treatment record notes that he had a history of crack cocaine use, last in 1991.  

The Veteran is competent to make such assertions as to events in service, including whether he was treated for hepatitis B.  However, his statements have been inconsistent as to the onset of his hepatitis, as he noted on the September 2005 treatment record that he had contracted hepatitis 20 years prior.  This would have been in approximately 1985, which was 15 years after the Veteran's separation from service in 1970.  As noted, in other instances he has indicated treatment for hepatitis in service.  These statements contradict each other.  In addition, the Veteran's assertions are not consistent with his service treatment records, which do not mention any treatment for hepatitis B.  Thus, the Veteran's statements as to the onset of his hepatitis B are unreliable and do not amount to probative evidence in this case.  On this basis, the Board finds the evidence weighs against a finding that the Veteran was treated for hepatitis B in service.

Based on the evidence, the Board concludes that service connection is not warranted for hepatitis B.  To the extent that the Veteran advances that he had hepatitis B in service with continued symptoms since separation- to establish both continuity of symptomatology and a nexus between his current hepatitis B and active duty- the Board notes that the Veteran did not report any trouble at his May 1970 separation examination.  In addition, as noted, in 2005 he indicated that he contracted hepatitis approximately 20 years prior, which would have been in 1985, many years after separation from service.  The Board therefore finds that the lack of complaints, made in the context of the contemporaneous evaluation in 1970, is more probative than his statements made for compensation purposes years later.  Therefore, his statements regarding onset of the hepatitis B are not probative based on these inconsistencies.

There is no other medical evidence of record, specific to the Veteran's case, which links the Veteran's current hepatitis B to his period of military service. The Veteran's lay statements are not competent to link the post-service development of hepatitis B to a specific incident of his service. The Board has considered the applicability of the benefit of the doubt doctrine; however, the preponderance of the evidence is against the claim and that doctrine is thus, inapplicable.  Accordingly, service connection for hepatitis B is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for hepatitis B is denied.





REMAND

The Veteran seeks service connection for left and right knee meniscal tear, disc disease with chronic low back pain, and rotator cuff tear of the left and right shoulders.  The Veteran stated in September 2010 that he was treated in the military for these disabilities and put on bed rest and/ or light duty.  He noted on his statement with his VA-Form 9 in July 2013 that he fell through a hatch on board the USS Taussig (DD-746) and was treated and either ordered to weeks of bed rest or light duty.  A VA physician submitted a statement in October 2010 that the Veteran stated that while in the military he was confined to a small area (in a magazine on a ship) and loading and unloading ammunition, and was not able to move or turn in the proper position, which would and had caused injuries to the lower back, right rotator cuff tears, and right knee.  The Veteran stated that he had had pain off and on since being the military, which had become constant pain since 2003.

The service treatment records are negative for any findings pertaining to the knees, back, or shoulders.  However, the Veteran's statements are consistent with his duties in the military.  Personnel records show that he served in the U.S. Navy on the USS Taussig (DD 746).  Thus, it is reasonable to deduce that he would have been subject to cramped quarters on the ship.

Post-service VA treatment records in June 2005 note that the Veteran was referred for low back pain, which he stated had been for over three years.  An October 2005 VA MRI of the lumbar spine shows marked degenerative disc disease at L4-5 and L5-S1; midline posterior disc herniation at L4-5; left posterolateral disc herniation at L5-S1 demonstrating some upward migration; and grade 1 degenerative anterior spondylolisthesis at L4-5.  A March 2006 VA x-ray examination also shows Grade 1 degenerative spondylolisthesis of L4 on L5 with multilevel facet hypertrophy.

As for the knee, a March 2009 VA treatment record notes that the Veteran had right knee pain, which he did not know how it happened.  X-rays and an MRI showed a horizontal tear in the right knee.  A September 2009 VA consult also shows a history of rotator cuff tear. 

Given the VA physician's statement in October 2010 attributing the Veteran's current impairment in the shoulder, knee and back to his military service, a VA examination is warranted to resolve this claim.

Regarding the restless leg syndrome and sleep apnea, since the Veteran is service-connected for posttraumatic stress disorder (PTSD), effective September 2009, a VA examination should be provided to address whether his restless leg syndrome and/ or sleep apnea was caused or aggravated by his service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant VA treatment records for the Veteran dated since December 2012 from the Miami VAMC. 

2.  Ask the Veteran to identify any additional treatment records pertaining to the disabilities claimed on appeal.  All efforts to obtain any additional records must be documented in the file. The RO should make two attempts to obtain these records once authorization is obtained, unless the first attempt reveals that further attempts would be futile.

If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

3.  After the record development is completed, schedule the Veteran for the appropriate VA examination to address his sleep apnea and restless leg syndrome.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.

The examiner is asked to determine whether it is at least as likely as not (a 50 percent probability or more) any current sleep apnea and/ or restless leg syndrome was caused by, or alternatively, aggravated by, the Veteran's service- connected PTSD. 

The examiner is further advised that "aggravation" for legal purposes is defined as a permanent worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

A complete rationale for any opinion offered should be provided.

4.  Schedule the Veteran for a VA orthopedic examination of the knees, back, and shoulders.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.

The examiner is asked to determine whether it is at least as likely as not (a 50 percent probability or more) any current disabilities of the knees, back, and/ or shoulders had their clinical onset during active service or are related to any in-service disease, event, or injury, including from loading and unloading ammunition in cramped quarters while serving on a Navy ship; or from his reported fall through a hatch.  

A complete rationale for any opinion offered should be provided.

5.  After the development requested is completed, readjudicate the claim for service connection.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


